NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 19 March 2021 under the After Final Consideration Program 2.0. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3, 9, and 15 have been cancelled.
Claims 1-2, 4-8, and 10-14 are currently pending and considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Allen, Attorney of Record, on 01 April 2021.

The application has been amended as follows: 
To the claims as filed on 19 March 2021,
Claim 1, line 12, “using a feedback” has been amended to --using feedback--

Claim 2, line 1, “the device” has been amended to --the orthopedic device--

Claim 4, line 1, “the sensor” has been amended to --the one or more sensors--

Claim 6, line 7, “the sensor” has been amended to --the at least one sensor--
Claim 6, line 9, “at least one a resistance component” has been amended to --a resistance component--
Claim 6, line 14, “the sensor” has been amended to --the at least one sensor--
Claim 6, line 16, “using a feedback” has been amended to --using feedback--
Claim 6, line 16, “the sensor” has been amended to --the at least one sensor--
Claim 6, line 23, “the sensor” has been amended to --the at least one sensor--

Claim 10, line 1, “the sensor” has been amended to --the at least one sensor--

Claim 12, lines 12-13, “using a feedback” has been amended to --using feedback--


Reasons for Allowance
Claims 1-2, 4-8, and 10-14 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an orthopedic device in combination with all of the structural and functional limitations, and further comprising a head strap, one or more sensors, and a spinal resistance assembly comprising a first axis and a resistance component, wherein the resistance component is an eddy current brake and is configured to apply a resistive force to the head or neck of a user about the first axis responsive to a determined movement of the head or neck of the user via the one or more sensors, and wherein the applied resistive force 
The closest prior art of record to McIntyre et al. (US Patent No. 4893808) teaches an orthopedic device comprising a helmet to engage with a head of a user, a sensor, and a spinal resistance assembly comprising a first axis and a resistance component, wherein the resistance component is a hydraulic actuator that is configured to apply a resistive force to the head or neck of the user about the first axis, but fails to teach the resistance component being an eddy current brake or wherein feedback of the sensor is used to maintain the applied resistive force at a pre-determined constant force value.
The closest prior art of record to Armour et al. (US Patent No. 10188159) teaches an apparatus to reduce acceleration of the head or neck of a user by using eddy current brakes that provide resistance to the movement of the head or neck of the user about multiple axes, but fails to teach head strap or a sensor, wherein feedback of the sensor is used to maintain the applied resistive force at a pre-determined constant force value.
The closest prior art of record to Dahl (US Publication No. 20040220500) teaches an orthopedic device comprising a head unit, a sensor, and a resistance assembly comprising a first axis and a resistance component disclosed as force elements to resist movement of the user’s head or neck, where the sensors collect information related to the movements of a user’s head or neck while engaged with the head unit, but fails to teach the resistance component being an eddy current brake or wherein feedback of the sensor is used to maintain the applied resistive force at a pre-determined constant force value.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        





/Megan Anderson/Primary Examiner, Art Unit 3784